ANDERSON, Circuit Judge
(concurring in part). I agree that the judgment must be reversed on the grounds stated in the majority opinion. There was .abundant, perhaps conclusive, evidence that the plain - tiff was a party to the conspiracy to corner the quicksilver market. I agree that a contract for buying quicksilver, if one had been made, would not be ultra vires the defendant’s charter.
But I am unable to agree with the main conclusions of my associates as to the rest of the case. I think the evidence showed that the defendant’s directors never authorized the delivery of the contract until Joseph H. Hoadley should report back to the defendant’s directors that he had obtained the other contracts necessary to effect the corner and until the directors should then take further action; that this condition was brought home to the plaintiff through its agent Kalman Haas; that, as it was not even contended that this condition was fulfilled, there was no evidence for the jury of a completed contract.
I also think plaintiff’s case was fatally defective, in that there was no competent evidence that the Corbin letter of February 18, 1916,-was the corporate act of the defendant. Also that there were important errors in admitting evidence of telephone conversations with unknown persons alleged to be in the defendant’s office, for the purpose of grounding an inference that A. H. Hoadley, chairman of the defendant’s board of directors, knew of and authorized or ratified the Corbin letter, in spite of his direct testimony to the contrary.
But as it is unlikely, if the case comes up again, that the record will present the same problems, it would not seem useful now to elaborate the grounds of my dissent, with the necessary, copious, supporting, extracts from the testimony. I therefore content myself with this meagre indication of the nature and extent of my dissenting views.